SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedApril 7, 2016, filed by the Company with the Mercado de Valores de Buenos Aires S.A.and the Comisión Nacional de Valores. By letter datedApril 7, 2016 the Company informs thatit has acquired from its parent company IRSA Inversiones y Representaciones S.A. ("IRSA") 16,012sqm corresponding to 14 floors (from the 13thtothe 16th and from the 21stto the30th) for a long-term rental purposes and 142 parking lots to bedeveloped in the"Catalinas"area of the City of Buenos Aires.Thebuilding consists of 35,368sqm ofgross leasable area in 30 office floors and 316 parking lots in 4 subsoils, foreseeing the delivery of possession in December 2019 and the deed in December 2020. The price of the transaction was established based on two components, a "Determined" part, corresponding to the land price according tothesqm that the Company acquires for an amount of ARS 455.7 million (approximately USD/m2 1,600 + VAT) that have been fully paid yesterday, and a component "Determinable", where IRSA will transfer to theCompanythe real costper sqmof the construction. This acquisition will allowIRSA Commercial Properties to continue growing in the commercial real estate segment in Argentina byadding the mostpremiumsqm of one of the best officebuildings to be developed in the City of Buenos Aires. The Audit Commitee has no objections towards this transaction, and its opinion is available to all shareholders in the company's headquarters. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible for relationship with the markets Dated:April 7, 2016
